Case 1:21-cv-00586-MEH Document 1 Filed 02/26/21 USDC Colorado Page 1 of 7




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO

Civil Action No.

LINDA D. SHANKS,

          Plaintiff,

v.

THE PROGRESSIVE CORP., an Ohio corporation; and
UBER TECHNOLOGIES, INC., a Delaware corporation,

          Defendants.


                                COMPLAINT AND JURY DEMAND


          Plaintiff Linda Shanks, through her attorneys, MCELROY, DEUTSCH, MULVANEY &

CARPENTER, LLP, and for her Complaint against Defendants1, states and alleges as follows:

                                            I.      PARTIES

          1.      Plaintiff Linda Shanks (“Shanks” or “Plaintiff”) is a resident of Arapahoe County,

Colorado.

          2.      Defendant The Progressive Corporation (“Progressive”) is an insurance company

and Ohio corporation that issues insurance policies in Colorado and Arizona, with a principal

place of business located at 6300 Wilson Mills Road, Mayfield Village, Ohio, 44143.

          3.      Rasier, LLC (“Rasier”) is a Delaware limited liability company with a principal

place of business located at 1455 Market Street, San Francisco, California, 94103.

          4.      Upon information and belief, Rasier is a wholly owned subsidiary of Defendant

Uber Technologies, Inc. (“Uber”).



1
    The Progressive Corp. and Uber Technologies, LLC are collectively referred to herein as “Defendants.”


                                                     1
Case 1:21-cv-00586-MEH Document 1 Filed 02/26/21 USDC Colorado Page 2 of 7




       5.         Defendant Uber is a Delaware corporation with a principal place of business

located at 1455 Market Street, San Francisco, California, 94103.

       6.         On March 1, 2019, Defendant Uber engaged in the business of transportation

services in all counties throughout Colorado and Arizona.

       7.         On March 1, 2019, Defendant Progressive provided automobile insurance

coverage to drivers of Defendant Uber, through Rasier, in Arizona.

                               II.     JURISDICTION AND VENUE

       8.         The Court has jurisdiction over this matter under 28 U.S.C. § 1332. There is

complete diversity of citizenship in this action between Plaintiff and Defendants and the amount

in controversy exceeds $75,000.00, exclusive of interests and costs.

       9.         Plaintiff is a citizen of the state of Colorado; Defendant Progressive is an Ohio

corporation, with its principal place of business in Mayfield, Ohio; Defendant Uber is a

Delaware corporation, with its principal place of business in San Francisco, California.

       10.        The amount in controversy exceeds $75,000.00, exclusive of interest and costs, as

Plaintiff has suffered economic damages in excess of $125,000.00, together with non-economic

damages.

       11.        Venue is proper in this Court pursuant to 28 U.S.C. § 1391(a).

                                III.   GENERAL ALLEGATIONS

       12.        On March 1, 2019, at approximately 5:30 a.m., Plaintiff was utilizing the

transportation services of an Uber driver and was traveling on State Highway 51 in Phoenix,

Arizona.

       13.        On March 1, 2019, at approximately 5:30 a.m., traffic in State Highway 51

quickly halted.




                                                  2
Case 1:21-cv-00586-MEH Document 1 Filed 02/26/21 USDC Colorado Page 3 of 7




           14.   Immediately after Plaintiff’s Uber driver came to a sudden stop, a white Ford

pickup truck rear-ended the vehicle in which Plaintiff was riding (the “Accident”).

           15.   The Accident threw Plaintiff forward, causing Plaintiff the following injuries:

lower back pain, pain in her sacroiliac joints, whiplash, pain in her hand, and neck pain.

           16.   Plaintiff’s Uber driver and the Ford driver pulled to the side of the highway to

exchange information following the Accident.

           17.   Before exchanging any information and before Plaintiff or her Uber driver could

identify the Ford’s license plate number, the driver of the Ford fled the scene and escaped into

traffic.

           18.   As Plaintiff flew home to Colorado, the pain she felt as a result of the Accident

increased significantly, and when she got home to Colorado that evening, Plaintiff went to a

local emergency room to treat her pain stemming from the Accident.

           19.   Thereafter, Plaintiff received various treatments for the pain she suffered from the

Accident, including: three sacroiliac joint injections, physical therapy, acupuncture, chiropractic,

massage and traction for both her neck and back, prescription narcotics, lidocaine creams, and

patches by doctors to manage pain.

           20.   Plaintiff incurred approximately $7,300.00 in out-of-pocket medical expenses for

the treatments obtained resulting from the Accident at that time.

           21.   Plaintiff incurred approximately $12,000.00 in lost wages as a result of missing

work on several occasions to treat the injuries caused by the Accident.

           22.   Plaintiff is still receiving treatment for her neck injury caused by the Accident.

           23.   On November 8, 2019, Plaintiff received an MRI for her neck injury, which

revealed nerve damage impacting both sides of her neck.




                                                   3
Case 1:21-cv-00586-MEH Document 1 Filed 02/26/21 USDC Colorado Page 4 of 7




        24.     The pain from Plaintiff’s neck injury has spread from the left side of her neck

down her left shoulder and ending at the midpoint of her left arm.

        25.     Plaintiff has seen a neurologist regarding her neck pain.

        26.     Plaintiff’s neurologist prescribed continued acupuncture and neck injections to

relieve Plaintiff’s pain.

        27.     Plaintiff was advised that the only further treatment for her continuing neck and

nerve pain is to undergo surgery which is estimated to cost at least $106,000.00.

        28.     Plaintiff suffers from anxiety and depression as a result of the injuries and pain

caused by the Accident.

        29.     Plaintiff’s nerve pain in her neck impacts her in her everyday life and is present

every day.

        30.     Plaintiff’s neck pain impacts her personal time and her working life, interrupting

her concentration and her work efficiency.

        31.     On March 1, 2019, Plaintiff filed a claim with Defendant Progressive.

        32.     Under the terms of the insurance policy, Defendant Progressive must cover

Plaintiff’s reasonable out-of-pocket medical bills, lost wages, and other expenses of third-parties

involved in the Accident.

        33.     As an Uber passenger at the time of the Accident, Plaintiff is a third-party

beneficiary of the Progressive Insurance policy.

        34.     Damages sustained by insureds and third-party beneficiaries resulting from

hit-and-run accidents fall under Defendant Progressive’s uninsured/underinsured motorist bodily

injury coverage provided to Plaintiff.




                                                   4
Case 1:21-cv-00586-MEH Document 1 Filed 02/26/21 USDC Colorado Page 5 of 7




       35.     Defendant Progressive is liable for economic and non-economic damages

incurred by Plaintiff as a result of the Accident under Defendant Progressive’s

uninsured/underinsured motorist bodily injury coverage.

       36.     Defendant Progressive has failed to fulfill its contractual obligations to Plaintiff

under the policy.

                                 III.   CLAIMS FOR RELIEF

                                 FIRST CLAIM FOR RELIEF
                                     (Breach of Contract)

       37.     Plaintiff incorporates all of the foregoing paragraphs.

       38.     Defendant Progressive entered into an agreement for Defendant Progressive to

provide automobile insurance coverage for Defendant Uber’s drivers and any passengers

utilizing an Uber driver’s services.

       39.     Rasier purchased from Defendant Progressive an uninsured/underinsured motorist

bodily injury policy covering the Uber driver and any third parties in the vehicle.

       40.     Defendant Uber’s website states that Uber provides their drivers up to

“$1,000,000.00 [of] third-party liability” along with “Uninsured/underinsured motorist bodily

injury” of insurance coverage.

       41.     Plaintiff hired an Uber driver to take her to the airport on March 1, 2019, in

Maricopa County, Arizona, where she and the Uber driver were involved in a hit and run

accident with another driver.

       42.     Plaintiff hired the Uber driver and entered the car with the understanding that

there would be insurance coverage if she was involved in an accident while she was in the Uber.




                                                 5
Case 1:21-cv-00586-MEH Document 1 Filed 02/26/21 USDC Colorado Page 6 of 7




       43.      Plaintiff was conferred a contractual benefit, being a member of a distinct class in

which the insurance contract between Defendant Progressive and Rasier/Uber specifically

contemplated.

       44.      Plaintiff is a third-party beneficiary of the contract between Rasier, on behalf of

Defendant Uber, and Defendant Progressive.

       45.      Defendant Progressive is liable for Plaintiff’s damages under its uninsured

motorist insurance contract.

       46.      Defendant has breached its contract by denying payment of Plaintiff’s personal

injury claims including past and future medical bills, lost wages, and miscellaneous other

expenses, including pain and suffering and other non-economic losses resulting from the

Accident, totaling more than $125,000.00.

                                  SECOND CLAIM FOR RELIEF
                                         (Negligence)

       47.      Plaintiff incorporates all of the foregoing paragraphs.

       48.      Defendant Uber’s driver, whose name and identity is unknown, was at the time of

the Accident an employee or agent of Uber through the driver’s course and scope of employment

or agency of driving for Uber.

       49.      Defendant Uber’s agent had a duty to exercise reasonable care in operating his

motor vehicle while he was working as a driver for Uber and transporting a customer of Uber.

       50.      Defendant Uber is vicariously liable for the negligence of its driver and the

injuries sustained by Plaintiff

       51.      The Accident was the proximate result of negligence of Defendant Uber’s driver

by: failing to maintain a proper lookout when transporting Plaintiff, failing to keep the vehicle




                                                  6
Case 1:21-cv-00586-MEH Document 1 Filed 02/26/21 USDC Colorado Page 7 of 7




transporting Plaintiff under reasonable control; and failing to prevent the vehicle transporting

Plaintiff from stopping in such a way that caused the vehicle following the car to strike the car.

       52.     As a direct and proximate cause of such negligence, Plaintiff has incurred

damages.

                         PLAINTIFF REQUESTS TRIAL BY JURY

       WHEREFORE, Plaintiff Linda Shanks requests that judgment be entered in her favor and

against Defendants Progressive and Uber, for all available relief, including, but not limited to,

economic damages, non-economic damages, and damages for physical impairment and/or

disfigurement, as well as interest, costs, attorney’s fees, and any other relief deemed proper.

       Respectfully submitted this 26th day of February 2021.



                                              /s/ William K. Rounsborg _____________
                                              William K. Rounsborg
                                              Joseph B. Apisdorf
                                              MCELROY, DEUTSCH, MULVANEY & CARPENTER LLP
                                              5600 South Quebec St., Suite C100
                                              Greenwood Village, Colorado 80111
                                              Telephone: (303) 293-8800
                                              Fax: (303) 839-0036
                                              E-mail: WRounsborg@mdmc-law.com
                                                      JApisdorf@mdmc-law.com
                                              Attorneys for Plaintiff Linda D. Shanks

Plaintiff’s Address
14172 E. Chenango Place
Aurora, CO 80015




                                                 7
